DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Specie A in the reply filed on 07/12/2012 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-14 and 27-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 2011/0124483 A1).
Regarding claim 1, Shah discloses a material comprising a network of carbon nanotubes (CNTs) ([0032] - 'the various fiber materials that can be infused with carbon nanotubes and included in a composite material'), where material is structured with a periodic pattern having a characteristic dimension smaller than 1 µm ([0058] - 'the carbon nanotubes infused to the fiber material are generally uniform in density distribution, referring to the uniformity of the carbon nanotube density on the fiber material. As defined above, the tolerance for a uniform density distribution is plus or minus about 10% over the fiber material surface area that is infused with carbon nanotubes. By way of non-limiting example, this tolerance is equivalent to about +/-1500 carbon nanotubes/µm2 for a carbon nanotube having a diameter of 8 nm and 5 walls'; this density of carbon nanotubes is equivalent to a characteristic dimension smaller than 1 µm), and where the CNTs are coated with a second material ([0076] - 'present composite materials also include a passivation layer overcoating at least the carbon nanotube-infused fiber material').

Regarding claim 2, Shah discloses the material of claim 1, Shah further discloses where the CNTs are oriented primarily perpendicular to the substrate surface ([0047] - 'the carbon nanotubes infused to the fiber material are substantially perpendicular to the longitudinal axis of the fiber material'). 

Regarding claim 5, Shah discloses the use of the material in solar structures ([0089] - 'the present composite materials can be used in … solar structures').  Further note that there is no structural and material difference between the material of instant claim and that of Shah, and thus the material is capable of forming an emitter of a thermophotovoltaic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2011/0124483 A1).
Regarding claim 3, Shah discloses the material of claim 1, but does not specifically disclose where the second material is chosen from among W, Mo, TiN, Al2O3, or other refractory metals or ceramics. Since Shah discloses the potential use of refractory metals ([0094] -'Illustrative passivation layers include, for example ... titanium diboride, chromium ... titanium') and alumina ([0094] - 'any traditional barrier coating can be employed as a passivation layer, including sizing agents such as, for example, silica- and alumina based coatings'), it would have been obvious to one of ordinary skill in the art at the time of this invention to use these materials for the coating through routine experimentation in order to optimize the barrier coating to prevent undesirable chemical reactions of the carbon nanotubes (see [0077] - 'any traditional barrier coating can be employed as a passivation layer to prevent undesirable chemical reactions of the carbon nanotubes'). 

Regarding claim 4, Shah discloses the material of claim 1, but does not specifically disclose where the CNTs are coated with multiple materials. Since Shah discloses a number of different materials for the CNT coating ([0077] - 'A number of different passivation layers and methods for deposition thereof are suitable for overcoating the carbon nanotube-infused fiber materials described herein'), it would have been obvious to one of ordinary skill in the art at the time of this invention to use multiple materials to optimize the barrier coating in order to prevent undesired chemical reactions ([0077] - 'any traditional barrier coating can be employed as a passivation layer to prevent undesirable chemical reactions of the carbon nanotubes'). 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2011/0124483 A1) in view of Liu et al. (US 2007/0235076 A1).

Regarding claim 5, Shah discloses the use at the material in solar structures ([0089] - 'the present composite materials can be used in wind turbine blades, solar structures, and electronic enclosures').  However, Shah does not specifically disclose the material configured as an emitter in a thermophotovoltaic device. 
Liu discloses carbon nanotubes (CNTS) are an allotrope of carbon ([0007]). They take the form of cylindrical carbon molecules and have novel properties that make them potentially useful in a wide variety of applications in nanotechnology, electronics, optics and other fields of materials science. They exhibit extraordinary strength and unique electrical properties, and are efficient conductors of heat ([0007])
Tt would have been obvious to one of ordinary skill in the art at the time of this invention to use the material as an emitter in a thermophotovoltaic device through routine experimentation in order to take advantage of the strength, electrical properties and heat conductivity of carbon nanotubes, as shown by Liu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 2007/0235076 A1) discloses a network of CNTs patterned with a periodic arrangement with a characteristic dimension of 1 um or smaller ([0018-0019])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/Primary Examiner, Art Unit 1721